Citation Nr: 1014686	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-28 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
May 1943 to February 1946, to include duty in the European 
and Pacific Theaters of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. The claim was before the Board on two 
previous occasions, and was remanded in October 2008 and May 
2009 for remedial evidentiary development.  Unfortunately, 
the claim must be remanded again for remedial compliance with 
Board directives.  

The Veteran appeared at a Travel Board Hearing in August 
2008.  A transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case alleges that he injured his shoulder 
while serving in the U.S. Navy in 1944, and that he has had 
chronic residuals of that disability for the past 65 years.  
He contends that a current shoulder disability is related to 
service.  

The Veteran has applied for service connection on many 
occasions, with his claim being reopened by the Board in 
October 2008.  In a remand issued with the decision to 
reopen, the Veteran was to be scheduled for a VA examination 
where it was to be presumed that there was an injury aboard 
ship in 1944.  That is, the Veteran's assertions of his naval 
injury (running into a ladder) were to be taken as accurate 
by the examiner when coming to a medical conclusion on the 
contended relationship between such an injury and a current 
condition.  The AMC correctly delineated this in the request 
for examination.  A March 2009 medical opinion did not take 
into account the Veteran's credible testimony of an injury in 
service, and made no opinion as to what, if any, impact this 
injury had in the development of a chronic right shoulder 
disability.  Indeed, the March 2009 examiner stated that 
there was no evidence of a chronic disability at service 
separation, or for 46 years after service separation, in 
coming to a negative opinion regarding causation, and did not 
mention the 1944 injury.  The Board, in a May 2009 remand, 
determined that this opinion did not comply with the 
instructions set forth in the original October 2008 remand, 
and remanded the claim again for remedial compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the claim must be remanded again for the same 
remedial development.  Indeed, in response to the Board's May 
2009 remand order, which specifically instructed the VA 
examiner to consider the Veteran's allegation of in-service 
injury as accurate, the examiner simply provided the same 
text of the examination report dated in March 2009.  That is, 
the examiner copied his conclusion from the March 2009 report 
(without changing the date) and added a new signature block 
to the opinion dated in July 2009.  This does not even come 
close to addressing the Board's instructions, as the examiner 
simply provided a duplicate copy of an opinion deemed 
inadequate to resolve the appeal.  

Veterans, as a matter of right, are entitled to have orders 
of the Board complied with in their entirety.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, the examiner's 
disregard of the Board's instructions has necessitated this 
additional remand, which is regrettable given the Veteran's 
advanced age.  Thus, the Board directs that an additional 
medical opinion, which assumes the Veteran's assertions of an 
in-service injury as being accurate, must be provided by an 
examiner other than the one who conducted previous 
examinations.  Furthermore, given the previous disregard of 
Board instructions with the authorship of the July 2009 
"addendum," the Board is of the opinion that an additional 
medical examination is necessary in the interest of equity 
and fairness.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a VA 
orthopedic examination by an examiner 
other than the one who conducted the March 
2009 examination.  The examiner must 
accept the Veteran's assertion of being 
injured in-service as accurate, and must 
discuss what, if any, this injury to the 
shoulder had in the development of a 
chronic right shoulder disability.  
Following an objective examination, the 
examiner must opine as to whether it is at 
least as likely as not that the Veteran's 
right shoulder disorder was caused by, or 
is in any way related to, his period of 
active naval service.   A detailed 
rationale must accompany any conclusions 
reached.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim.  If the 
resolution remains less than fully 
favorable, the Veteran should be furnished 
a supplemental statement of the case and 
given the opportunity to respond prior to 
dispatch to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



